PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hyde et al.
Application No. 13/666,285
Filed: 1 Nov 2012
For INTERFERENCE REJECTION IN RFID TAGS

:
:
:	DECISION ON PETITION
:
:
:


This is a corrected decision on the petition pursuant to 37 C.F.R. § 1.78(e) filed July 23, 2020, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to a prior-filed non-provisional application set forth in a corrected/updated Application Data Sheet (ADS) filed concurrently with this petition.   

The petition pursuant to 37 C.F.R. § 1.78(e) petition is DISMISSED.

It is noted on the first and sixth pages of this petition, Petitioner has requested expedited handling of this matter.  This petition has not been accorded expedited handling, since the Office did not discover this request until the primary petition was processed in the ordinary course of business.  In the future, should Petitioner wish to seek expedited handling of a particular matter, this should be done in a more prominent manner, such as the filing of a separate petition, rather than merely placing the request within a petition, where it will not be discovered until the primary matter is reviewed in the ordinary course of business.  Moreover, a telephone call to the Office of Petitions at (571) 272-3282 would be helpful in alerting the Office to the request to handle the primary petition in an expedited manner, and securing the expedited handling that is desired.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

With this petition, the required reference, the petition fee, a Certificate of Correction, and a statement regarding the delay have been received.

Requirements (1) and (2) above have each been satisfied.  The third requirement has not.

Regarding the third requirement, a statement that the entire delay between the date the benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional has not been located among the petition papers.

Moreover, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Petitioner has asserted on the second page of this petition the currently requested benefit claim was “inadvertently omitted” on filing.  On the fourth page, Petitioner has asserted the patent owner did not realize this error until after it received “invalidity contentions in a district court litigation.”

The undersigned finds the assertion that the entire period of delay was unintentional has not been adequately supported:

What was the specific error that resulted in the failure to include the currently requested benefit claim on the third page of the ADS submitted on initial deposit?

The USPTO mailed a filing receipt on November 28, 2012 which sets forth, in pertinent part:


    PNG
    media_image2.png
    45
    434
    media_image2.png
    Greyscale


	This filing receipt clearly shows the USPTO did not 
	recognize the currently requested benefit claim.  Why did 
the patent owner and legal counsel not realize this upon receiving the filing receipt?
Petitioner has set forth that the patent owner did not realize this error until after it received “invalidity contentions in a district court litigation.”  
On what date were these “invalidity contentions” received by the patent owner?
On what date did the patent owner first become aware the USPTO did not recognize the currently requested benefit claim? 
On what date did the patent owner’s legal counsel first become aware the USPTO did not recognize the currently requested benefit claim?

Finally, the fee that is associated with the filing of a Certificate of Correction has not been received, and the undersigned has not located any authorization to charge this fee to a Deposit Account, or a general authorization to charge any required fee to a Deposit Account among the petition papers.

Why was this fee not included with the petition?

How to respond to this decision:

On renewed petition, Petitioner should submit:
the required statement of unintentional delay;
an explanation which addresses the points raised above; and,
the fee that is associated with the filing of a request for a Certificate of Correction.

A new corrected/updated ADS, Certificate of Correction, and petition fee are not required.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply.